DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-10 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/03/2019 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	         The drawings submitted on 12/3/2019 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 recites:
1. A processing time monitoring device for monitoring processing time of a target device, the processing time monitoring device comprising: 
a data acquisition unit that acquires time series data of the target device as input time series data; 
a time difference calculation unit that calculates a time difference between the input time series data and reference time series data, the time difference existing in a direction of a time axis; and
 a display unit that displays the time difference calculated by the time difference calculation unit. 
The claim is a genus claim relating to a specification which only teaches a limited species embodiment of target device that is a machine tool that cuts and machines workpieces (0040) (fig 1).  The disclosed species do not teach, disclose or anticipate the breadth of the genus of inventions spanned by the claims.
The use of a genus claim without supporting written description of the species covered by the genus claim causes the claims to fail 35 USC 112 first paragraph as described below:
MPEP 2163
Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, "Written Description" Requirement [R-5], II.   METHODOLOGY FOR DETERMINING ADEQUACY OF WRITTEN DESCRIPTION, A.-3.-(a)-ii) 
For each claim drawn to a genus:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see I)(A), above), reduction to drawings (see i)(B), above), or by disclosure of sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See also < Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), > wherein < the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application.

Thus as best understood by the examiner, claims 1-10 fail the written description requirement under 35 USC 112 first paragraph.
This rejection can be easily overcome by claiming the details of the species embodiment of the invention which would limit the genus breadth of the claims to embodiments that are anticipated by the disclosed embodiment of the invention.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




10.	Claims 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naohara et al. US 2019/0242788.
With regards to claim 1, Naohara et al. US 2019/0242788 teaches a processing time monitoring device for monitoring processing time of a target device, the processing time monitoring device comprising: 
a data acquisition unit that acquires time series data of the target device as input time series data; (paragraph 0007, 0060 and 11; fig 1)
a time difference calculation unit that calculates a time difference between the input time series data (7) and reference time series data (8), the time difference existing in a direction of a time axis; (comparing time series and reference data; paragraph 0007) and 
a display unit that displays the time difference calculated by the time difference calculation unit. (14; figure 1)
With regards to claim 2, Naohara et al. US 2019/0242788 teaches the input time series data is control data for controlling processing of the target device, the processing time monitoring device further comprises a processing information acquisition unit that acquires processing information related to the processing corresponding to the input time series data and performed by the target device, and the display unit displays a change with time in the time difference and the processing information such that the change with time and the processing information are aligned with each other relative to the time axis. (paragraph 0074 & figure 7)
With regards to claim 3, Naohara et al. US 2019/0242788 teaches a statistic calculation unit that calculates a statistic of the time difference for each data item of the input time series data, wherein the 
With regards to claim 4, Naohara et al. US 2019/0242788 teaches a monitoring unit that monitors the time difference and determines whether the target device is in an abnormal state, wherein when determining that the target device is in the abnormal state, the monitoring unit informs a user of a data item, of the input time series data, that has been determined to be abnormal and a point of abnormality in the processing information. (abnormal alarm; Paragraph 0114)
With regards to claim 5, Naohara et al. US 2019/0242788 teaches the time difference calculation unit calculates the time difference using a DP matching method. (figure 3) Similar to process in fig 12b of applicant’s specification.  
With regards to claim 6, Naohara et al. US 2019/0242788 teaches a storage unit that stores a plurality of data items of the time series data acquired by the data acquisition unit; and a reference data generation unit that generates, as the reference time series data, any one of the plurality of data items of the time series data stored in the storage unit or average time series data obtained by averaging two or more of the plurality of data items of the time series data stored in the storage unit, the plurality of data items being historical. (7, 8, 12; figure 1)
With regards to claim 7, Naohara et al. US 2019/0242788 teaches a data pre-processing unit that determines whether the input time series data is similar to the reference time series data, and excludes the input time series data from calculation processing performed by the time difference calculation unit when determining that the input time series data is not similar to the reference time series data. (paragraph 0063)
With regards to claim 8, Naohara et al. US 2019/0242788 teaches the input time series data is control data for controlling processing of the target device, the processing time monitoring device further comprises a processing information acquisition unit that acquires processing information related 
With regards to claim 9, Naohara et al. US 2019/0242788 teaches the input time series data and the reference time series data are waveform data. (figure 3) 
With regards to claim 10, Naohara et al. US 2019/0242788 teaches determining that when the target device is in the abnormal state, the monitoring unit controls the target device. (paragraph 007)
Examiner's Note:
11. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
12.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kubo et al. US 11,112,768 teaches numerical controller and machine learning device.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        March 21, 2022